 

NEITHER THIS NOTE, NOR ANY SECURITY ISSUABLE UPON CONVERSION HEREOF, HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS. NO INTEREST IN THIS NOTE MAY BE OFFERED OR
SOLD EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT,
OR (ii) AN EXEMPTION FROM REGISTRATION UNDER THE ACT WHERE THE HOLDER HAS
FURNISHED TO THE COMPANY AN OPINION OF ITS COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT IS AVAILABLE.

 

THIS NOTE MAY HAVE BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”). IF SO,
BEGINNING NO LATER THAN 10 DAYS AFTER THE FUNDING DATE, AN INVESTOR MAY, UPON
REQUEST, OBTAIN FROM THE COMPANY THE NOTE’S ISSUE PRICE, ISSUE DATE, AMOUNT OF
OID AND YIELD TO MATURITY BY CONTACTING THE CHIEF FINANCIAL OFFICER OF THE
COMPANY, AT 30 B VREELAND RD FLORHAM PARK, NEW JERSEY 07932.

 

BOOMERANG SYSTEMS, INC.

 

6% CONVERTIBLE PROMISSORY NOTE

 

$                          As of                     , 2012

 

Boomerang Systems, Inc., a Delaware corporation, (the “Company”), for value
received, hereby promises to pay to the order of _________________ or registered
assigns (the “Holder”), the principal sum of ________________________ DOLLARS
($_____________) on June 14, 2017 (the “Maturity Date”), and interest on the
unpaid principal balance hereof at the rate of six percent (6%) per annum, in
arrears, quarterly, on March 31, June 30, September 30 and December 31 of each
year, commencing on September 30, 2012 (each such date an “Interest Payment
Date”). This Note is one of a series of Notes (the “Notes”) being issued to
investors pursuant to a series of securities purchase agreements (the
“Securities Purchase Agreements”) in connection with a private offering (the
“Offering”) of Notes and warrants to purchase shares of common stock of the
Company (the “Warrants”), and includes those Notes and Warrants to be issued in
connection with the Offering to certain holders of outstanding debt of the
Company in exchange for cancellation of outstanding notes or debentures of the
Company.

 

1.           Interest and Payment

 

1.1          Interest shall be computed on the basis of the actual number of
days elapsed in the period during which interest accrues and a year of 365 days.

 

 

 

 

1.2          At the option of the Company, the Company may pay a scheduled
interest payment in a number of whole shares of common stock, par value $0.001
per share (“Common Stock”), of the Company, in lieu of paying such interest in
cash, equal to the quotient obtained by dividing the amount of accrued and
unpaid interest payable on such Interest Payment Date by the lesser of: (i) the
Conversion Price (as defined herein) then in effect, and (ii) a price equal to
the average of the last sale price of the Common Stock during the ten (10)
consecutive trading days ending on the fifth (5th) trading day immediately
preceding the Interest Payment Date, provided, however, if the average daily
trading volume (“ADTV”) value during such ten (10) day period equals or exceeds
$100,000 per day, and then only subsection 1.2 (ii) shall be used for the
calculation on such Interest Payment Date and subsection 1.2 (i) shall not apply
and shall not be used for the calculation on such Interest Payment Date. ADTV
will be determined in accordance with the rules and regulations of the
Securities Exchange Act of 1934. No fractional shares of Common Stock will be
issued to the Holder in lieu of cash interest. The Company may exercise its
option to cause the Company to issue shares of Common Stock, in lieu of cash
interest payable on an Interest Payment Date, by giving the Holder written
notice of its exercise of such option at least three (3) Business Days (as
defined herein) prior to such Interest Payment Date and, on the Interest Payment
Date, the Company will instruct its transfer agent to issue to the Holder duly
executed certificates for the number of whole shares of Common Stock so issuable
to the Holder registered in the Holder’s name, and, if applicable, a check
payable to the Holder for any cash adjustment in lieu of a fractional share.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the City of New York, New York are authorized or required by law to be
closed.

 

1.3          All payments received on account of this Note shall be applied
first to the payment of accrued and unpaid interest on this Note and then to the
reduction of the unpaid principal amount of this Note. In case the entire
principal amount of this Note is paid or this Note is purchased by the Company,
this Note shall be surrendered to the Company for cancellation and shall not be
reissued, and no Note shall be issued in lieu of the paid principal amount of
any Note.

 

1.4          If any payment due on account of this Note shall fall due on a day
other than a Business Day, then such payment shall be made on the first Business
Day following the day on which such payment shall have so fallen due; provided
that if all or any portion of such payment shall consist of a payment of
interest, for purposes of calculating such interest, such payment shall be
deemed to have been originally due on such first following business day, such
interest shall accrue and be payable to (but not including) the actual date of
payment, and the amount of the next succeeding interest payment shall be
adjusted accordingly.

 

1.5          Subject to Section 1.2, principal and interest due hereunder shall
be paid in lawful money of the United States of America in immediately available
federal funds or the equivalent at the address of the Holder set forth in
Section 9.2 below, or at such other address as the Holder may designate.

 

2.           Registration; Exercise; Substitution

 

2.1          The Company will keep at its principal executive office a register
for the registration and transfer of this Note. The name and address of the
Holder of this Note, each transfer hereof made in accordance with Section 2.2(a)
and the name and address of each transferee of this Note shall be registered in
such register. The person in whose name this Note shall be registered shall be
deemed and treated as the owner and holder thereof, and the Company shall not be
affected by any notice or knowledge to the contrary, other than in accordance
with Section 2.2(a).

 

-2-

 

 

2.2          (a)  Upon surrender of this Note at the principal executive office
of the Company, duly endorsed or accompanied by a written instrument of transfer
duly executed by the Holder or the Holder’s attorney duly authorized in writing,
the Company will execute and deliver, at the Company’s expense, a new Note (or
Notes) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Subject to Section 2.2(b), the
new Note(s) shall be registered in such name(s) as the Holder may request. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note, if no interest shall have been paid thereon. Each such new
Note shall carry the same rights to unpaid interest and interest to accrue on
the unpaid principal amount thereof as were carried by the Note so exchanged or
transferred.

 

(b)          This Note has been acquired for investment and has not been
registered under the securities laws of the United States of America or any
state thereof. Accordingly, notwithstanding Section 2.2(a), neither this Note
nor any interest thereon may be offered for sale, sold or transferred in the
absence of registration and qualification of this Note under applicable federal
and state securities laws or an opinion of counsel of the Holder reasonably
satisfactory to the Company that such registration and qualification are not
required. This Note shall not be transferred in denominations of less than
$1,000 and integral multiples thereof, provided that the Holder may transfer
this Note as an entirety regardless of the principal amount thereof.

 

2.3          Upon receipt by the Company from the Holder of evidence of the
loss, theft, destruction or mutilation of this Note and (a) in the case of loss,
theft or destruction, upon indemnity reasonably satisfactory to the Company; or
(b) in the case of mutilation, upon surrender and cancellation thereof; the
Company at its own expense will execute and deliver, in lieu thereof, a
replacement Note, dated and bearing interest from the date to which interest
shall have been paid on such lost, stolen, destroyed or mutilated Note or dated
the date of such lost, stolen, destroyed or mutilated Note, if no interest shall
have been paid thereon.

 

2.4          The Company will pay taxes (if any) due (but not, in any event,
income taxes of the Holder) in connection with and as the result of the initial
issuance of this Note and in connection with any modification, waiver or
amendment of this Note and shall save the Holder harmless, without limitation as
to time, against any and all liabilities with respect to all such taxes.

 

3.          [Intentionally Omitted].

 

4.          Conversion.

 

4.1          The Holder may convert the outstanding principal amount of this
Note, and accrued and unpaid interest thereon (or a portion of such outstanding
principal amount as provided in Section 4.3) into fully paid and nonassessable
shares of Common Stock of the Company (“Conversion Shares”) at any time prior to
the time the outstanding principal amount of this Note, and accrued and unpaid
interest thereon is paid in full, at the Conversion Price (as defined herein)
then in effect. The number of shares of Common Stock issuable upon conversion of
this Note shall be determined by dividing the principal amount (and accrued and
unpaid interest, if any) to be converted by the conversion price in effect on
the Conversion Date (the “Conversion Price”). The initial Conversion Price is
$5.00 and is subject to adjustment as provided in this Section 4. The provisions
of this Note that apply to conversion of the outstanding principal amount of
this Note and accrued and unpaid interest thereon also apply to a partial
conversion of this Note. The Holder is not entitled to any rights of a holder of
Conversion Shares until the Holder has converted this Note (or a portion
thereof) into Conversion Shares, and only to the extent that this Note is deemed
to have been converted into Conversion Shares under this Section 4.

 

-3-

 

 

4.2          To convert all or a portion of this Note, the Holder must (a)
complete and sign a notice of election to convert substantially in the form
annexed hereto (each, a “Conversion Notice”), (b) surrender the Note to the
Company, (c) if registered in a different name from the Holder, furnish
appropriate endorsements or transfer documents if reasonably required by the
Company and (d) if registered in a different name from the Holder, pay any
transfer or similar tax, if required. The date on which the Holder satisfies all
of such requirements is the conversion date (the “Conversion Date”). As soon as
practicable, and in no event more than three (3) Business Days after the
Conversion Date, the Company will (1) provided that: (a) the Company’s Transfer
Agent is participating in The Depository Trust Company’s Fast Automated
Securities Transfer Program, (b) the Conversion Shares are eligible for such
program, (c) a registration statement covering the re-sale of the Conversion
Shares is effective, and (d) on the Conversion Date a letter from a broker has
been delivered to the Transfer Agent representing that all of the Conversion
Shares were sold pursuant to the registration statement referred to in clause
(c) (collectively, the “DTC FAST Requirements”), credit such aggregate number of
shares of Common Stock to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian system, or (2) if any of the DTC Fast Requirements are not met, issue
and deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice a certificate for the number of whole Conversion Shares
issuable upon such conversion. The person in whose name the certificate for
Conversion Shares is to be registered shall become the stockholder of record on
the Conversion Date and, as of the Conversion Date, the rights of the Holder
shall cease as to the portion thereof so converted; provided, however, that no
surrender of a Note on any date when the stock transfer books of the Company
shall be closed shall be effective to constitute the person entitled to receive
the Conversion Shares upon such conversion as the stockholder of record of such
Conversion Shares on such date, but such surrender shall be effective to
constitute the person entitled to receive such Conversion Shares as the
stockholder of record thereof for all purposes at the close of business on the
next succeeding day on which such stock transfer books are open; provided,
further that such conversion shall be at the Conversion Price in effect on the
date that this Note shall have been surrendered for conversion, as if the stock
transfer books of the Company had not been closed.

 

4.3          In the case of a partial conversion of this Note, upon such
conversion, the Company shall execute and deliver to the Holder, at the expense
of the Company, a new Note in an aggregate principal amount equal to the
unconverted portion of the principal amount. This Note may be converted in part
in a principal amount equal to $10,000 or an integral multiple thereof, unless
the outstanding principal amount of this Note is less than $10,000, in which
case, only such outstanding principal amount and accrued and unpaid interest
thereon is convertible into Conversion Shares.

 

-4-

 

 

4.4          No fractional Conversion Shares shall be issued upon conversion of
this Note. Instead of any fractional Conversion Share which would otherwise be
issuable upon conversion of this Note, the Company shall round up to the next
whole number of shares.

 

4.5          The issuance of certificates for Conversion Shares upon the
conversion of this Note shall be made without charge to the Holder for such
certificates or for any tax in respect of the issuance of such certificates, and
such certificates shall be issued in the name of, or in such names as may be
directed by, the Holder; provided, however, that in the event that certificates
for Conversion Shares are to be issued in a name or names other than the name of
the Holder, such Note, when surrendered for conversion, shall be accompanied by
an instrument of transfer, in form reasonably satisfactory to the Company, duly
executed by the Holder or its duly authorized attorney; and provided further,
moreover, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
such certificates in a name or names other than that of the Holder, and the
Company shall not be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have established to the reasonable
satisfaction of the Company that such tax has been paid or is not applicable.

 

4.6          (a)  In case the Company shall pay or make a dividend or other
distribution to all holders of its Common Stock or any class of capital stock
that is payable in shares of Common Stock, the Conversion Price in effect at the
opening of business on the day next following the date fixed for the
determination of stockholders entitled to receive such dividend or other
distribution shall be reduced by multiplying such Conversion Price by a
fraction, of which the numerator shall be the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination,
and the denominator shall be the sum of the numerator and the total number of
shares constituting such dividend or other distribution, such reduction to
become effective immediately after the opening of business on the day next
following the date fixed for such determination. For the purposes of this
Section 4.6(a), the number of shares of Common Stock at any time outstanding
shall not include shares of Common Stock held in the treasury of the Company.
The Company will not pay any dividend or make any distribution on shares of
Common Stock held in the treasury of the Company.

 

(b)          In the event that the Company shall at any time prior to the
conversion in full of the Note declare a dividend (other than a dividend
consisting solely of shares of Common Stock) or otherwise distribute to its
shareholders any monies, assets, property, rights, evidences of indebtedness,
securities (other than shares of Common Stock), whether issued by the Company or
by another person or entity, or any other thing of value, the Holder or Holders
of the Note to the extent of the unconverted portion thereof shall thereafter be
entitled, in addition to the shares of Common Stock or other securities
receivable upon the conversion thereof, to receive, upon conversion of such
unconverted portion of the Note, the same monies, property, assets, rights,
evidences of indebtedness, securities or any other thing of value that they
would have been entitled to receive at the time of such dividend or
distribution. At the time of any such dividend or distribution, the Company
shall make appropriate reserves to ensure the timely performance of the
provisions of this Subsection.

 

-5-

 

 

(c)          In case the outstanding shares of Common Stock shall be subdivided
into a greater number of shares of Common Stock, the Conversion Price in effect
at the opening of business on the day following the day upon which such
subdivision becomes effective shall be proportionately reduced, and, conversely,
in case the outstanding shares of Common Stock shall each be combined into a
smaller number of shares of Common Stock, the Conversion Price in effect at the
opening of business on the day following the day upon which such combination
becomes effective shall be proportionately increased, such reduction or
increase, as the case may be, to become effective immediately after the opening
of business on the day following the day upon which such subdivision or
combination becomes effective.

 

(d)          In case the Company shall fail to take a record of the holders of
its shares of Common Stock for the purpose of entitling them to receive a
dividend or other distribution payable in shares of Common Stock, then such
record date shall be deemed to be the date of the issue of the shares of Common
Stock deemed to have been issued as a result of the declaration of such dividend
or other distribution or the date of the granting of such right of subscription
or purchase, as the case may be.

 

4.7          No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least one cent ($.01) in
the Conversion Price; provided, however, that any adjustments which by reason of
this Section 4.7 are not required to be made shall be carried forward and taken
into account in any subsequent adjustment.

 

4.8          In the event that: (i) the Company takes any action which would
require an adjustment in the Conversion Price; (ii) the Company takes any action
described in Section 4.9(a), (b) or (c); or (iii) there is a dissolution or
liquidation of the Company; the Holder may wish to convert this Note into shares
of Conversion Shares prior to the record date for, or the effective date of the
transaction, so that such Holder may receive the securities or assets which a
holder of shares of Common Stock on that date may receive. Therefore, the
Company shall give written notice to the Holder at least ten (10) Business Days
in accordance with the provisions of this Section 4.8 stating the proposed
record or effective date, as the case may be, which notice shall be given prior
to the proposed record or effective date and, in any case, no later than notice
of such transaction is given to holders of Common Stock. Failure to give such
notice or any defect therein shall not affect the validity of any transaction
referred to in clause (i), (ii) or (iii) of this Section.

 

4.9          If any of the following shall occur, namely:

 

(a)          any reclassification or change of outstanding shares of Common
Stock issuable upon conversion of this Note (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination);

 

-6-

 

 

(b)          any consolidation or merger to which the Company is a party, other
than a merger in which the Company is the continuing corporation and which does
not result in any reclassification of, or change (other than a change in name,
or par value, or from par value to no par value, or from no par value to par
value or as a result of a subdivision or combination) in, outstanding shares of
Common Stock; or

 

(c)          any sale or conveyance of all or substantially all of the property
or business of the Company and its subsidiaries as an entirety;

 

then the Company, or such successor or purchasing corporation, as the case may
be, shall, as a condition precedent to such reclassification, change,
consolidation, merger, sale or conveyance, execute and deliver to the Holder, an
agreement in form satisfactory to the Holder providing that the Holder shall
have the right to convert this Note into the kind and amount of shares of stock
and other securities and property (including cash) receivable upon such
reclassification, change, consolidation, merger, sale or conveyance by a holder
of the number of shares of Common Stock deliverable upon conversion of this Note
immediately prior to such reclassification, change, consolidation, merger, sale
or conveyance. Such agreement shall provide for adjustments of the Conversion
Price which shall be as nearly equivalent as may be practicable to the
adjustments of the Conversion Price provided for in this Section 4. If, in the
case of any such consolidation, merger, sale or conveyance, the stock or other
securities and property (including cash) receivable thereupon by a holder of
Common Stock includes shares of stock or other securities and property of a
corporation other than the successor or purchasing corporation, as the case may
be, in such consolidation, merger, sale or conveyance, then such agreement shall
also be executed by such other corporation and shall contain such additional
provisions to protect the interests of the Holder as the Board of Directors
shall reasonably consider necessary by reason of the foregoing. The provisions
of this Section 4.9 shall similarly apply to successive reclassifications,
changes, consolidations, mergers, sales or conveyances.

 

4.10          The Company shall at all times reserve and keep available, free
from preemptive rights, out of its authorized and unissued Common Stock, solely
for the purpose of effecting the conversion of this Note, the full number of
Conversion Shares then issuable upon the conversion in full of this Note.

 

4.11          If the Company shall at any time after the date hereof and prior
to the conversion of the Note in full issue any rights to subscribe for shares
of Common Stock or any other securities of the Company or of such affiliate to
all the shareholders of the Company, the Holder of the unconverted portion of
the Note shall be entitled, in addition to the shares of Common Stock or other
securities receivable upon the Conversion thereof, to receive such rights at the
time such rights are distributed to the other shareholders of the Company.

 

-7-

 

 

4.12          In the event the Company shall, at any time, from time to time,
issue or sell any additional shares of Common Stock (“Additional Shares of
Common Stock”) (excluding shares issued or issuable as a dividend, distribution
or combination as provided in Section 4.6 or an Exempt Issuance (as defined
below)), without consideration or for a consideration per share (the “New
Price”) less than the applicable Conversion Price in effect on the date of and
immediately prior to such issue, then and in such event, such Conversion Price
shall be reduced, concurrently with such issue to a price (calculated to the
nearest cent) determined by multiplying the Conversion Price then in effect by a
fraction (a) the numerator of which shall be (1) the number of shares of Common
Stock outstanding immediately prior to such issuance plus (2) the number of
shares of Common Stock which the aggregate consideration received by the Company
for the total number of Additional Shares of Common Stock so issued would
purchase at such Conversion Price; and (b) the denominator of which shall be (1)
the number of shares of Common Stock outstanding immediately prior to such
issuance plus (2) the number of such Additional Shares of Common Stock so
issued; provided, however, that the Conversion Price shall not be adjusted
pursuant to this Section 4.12 below $0.25 (subject to adjustment pursuant to
Section 4.6). “Exempt Issuance” means the issuance of (a) up to an aggregate of
1,250,000 shares of Common Stock, options or other stock-based awards or grants
to employees, officers, directors or consultants of the Company pursuant to any
existing stock or option plan or any future stock or option plan duly adopted by
a majority of the non-employee members of the Board of Directors of the Company
or a majority of the members of a committee of non-employee directors
established for such purpose and (b) securities upon the exercise or exchange of
or conversion of the Notes and Warrants and/or securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of the Term Sheet.

 

4.13          If the Company in any manner issues or sells any Convertible
Securities (as defined herein) and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Conversion Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance of sale of such Convertible Securities for such price
per share and shall trigger the adjustment provisions of Section 4.12. For the
purposes of this Section 4.13, the “lowest price per share for which one share
of Common Stock is issuable upon such conversion or exchange or exercise” shall
be equal to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
issuance or sale of the Convertible Securities and upon the conversion or
exchange or exercise of such Convertible Securities. No further adjustment of
the Conversion Price shall be made upon the actual issuance of such share of
Common Stock upon conversion or exchange or exercise of such Convertible
Securities at the price used to calculate the adjustment provisions of Section
4.12. “Convertible Securities” means any stock or securities directly or
indirectly convertible into or exercisable or exchangeable for Common Stock.

 

4.14          Upon the occurrence of each adjustment pursuant to this Section 4,
the Company, at its expense, will promptly compute such adjustment in accordance
with the terms hereof and prepare and deliver to the Holder a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based.

 

4.15          The Conversion Shares are subject to registration rights as more
fully set forth in the Subscription Agreement between the Company and the
initial Holder dated as of the initial date of this Note (the “Subscription
Agreement”).

 

-8-

 

 

4.16          On the Mandatory Conversion Date (defined below), the outstanding
principal amount of this Note and accrued unpaid interest thereon, shall
automatically, without action by the Holder or the Company convert into a number
of Conversion Shares determined by dividing the outstanding principal amount of
this Note plus accrued and unpaid interest thereon, by the Conversion Price in
effect on the Mandatory Conversion Date. The “Mandatory Conversion Date” means
the date on which (i) the last sale price of the Common Stock on 20 of the 30
immediately preceding trading days equals or exceeds 200% of the Conversion
Price; (ii) the Conversion Shares are eligible for resale under an effective
registration statement and/or Rule 144 promulgated under the Securities Act of
1933, as amended, without restriction as to volume or manner of sale and (iii)
the ADTV during such 30 trading day period equals or exceeds $500,000.

 

4.17          If the Company shall fail, for any reason or for no reason, to
issue to the Holder within three (3) Business Days after the Company’s receipt
of a Conversion Notice (whether via facsimile or otherwise), a certificate for
the number of shares of Common Stock to which the Holder is entitled and
register such shares of Common Stock on the Company’s share register or to
credit the Holder’s or its designee’s balance account with DTC for such number
of shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion of any Conversion Amount (as the case may be) (a “Conversion
Failure”), then, in addition to all other remedies available to the Holder, the
Holder, upon written notice to the Company and prior to receipt of such shares
of Common Stock, may void its Conversion Notice with respect to, and retain or
have returned (as the case may be) any portion of this Note that has not been
converted pursuant to such Conversion Notice, provided that the voiding of a
Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 4.17 or otherwise. In addition to the foregoing, if within three (3)
Business Days after the Company’s receipt of a Conversion Notice (whether via
facsimile or otherwise), the Company shall fail to issue and deliver a
certificate to the Holder and register such shares of Common Stock on the
Company’s share register or credit the Holder’s or its designee’s balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion hereunder (as the case may be), and if on
or after such third (3rd) Business Day the Holder (or any other Person in
respect, or on behalf, of the Holder) purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock, issuable upon such conversion that the Holder so
anticipated receiving from the Company, then, in addition to all other remedies
available to the Holder, the Company shall, within three (3) Business Days after
the Holder’s request, pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (including,
without limitation, by any other Person in respect, or on behalf, of the Holder)
(the “Buy-In Price”), at which point the Company’s obligation to so issue and
deliver such certificate or credit the Holder’s balance account with DTC for the
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s conversion hereunder (as the case may be) (and to issue such shares of
Common Stock) shall terminate.

 

4.18          In the event that any provision contained in the 6% convertible
promissory notes due in 2016 is amended in a favorable manner, such provision
contained herein shall automatically be amended in the same manner; provided,
however, that in no event shall the Conversion Price be adjusted below $.25
subject to as provided in Section 4.6.

 

-9-

 

 

5.          Events of Default.

 

5.1          An “Event of Default” exists at any time if any of the following
occurs (whether such occurrence shall be voluntary or come about or be effected
by operation of law or otherwise):

 

(a)          the Company defaults in the payment of the principal of this Note
when due or defaults in the payment of accrued interest on this Note in cash on
an Interest Payment Date (or within five (5) Business Days following the Initial
Payment Date (the “Fifth Day”) if interest is paid in stock in accordance with
Section 1.2 and such stock is not delivered by the Fifth Day) and such default
continues for a period of five (5) Business Days after the date such interest
became due; or

 

(b)          the Company’s insolvency, assignment for the benefit of creditors,
application for or appointment of a receiver, filing of a voluntary or
involuntary petition under any provision of the U.S. Federal Bankruptcy Code or
amendments thereto or any other federal or state statute affording relief to
debtors; or there shall be commenced against the Company any such proceeding or
filed against the Company any such application or petition which proceeding,
application or petition is not dismissed or withdrawn within ninety (90) days of
commencement or filing, as the case may be; or

 

(c)          the occurrence and continuation of an event of default under any
liabilities in excess of $500,000 with respect to (i) borrowed money, (ii) the
deferred purchase price of property acquired by the Company, (iii) capital
leases, (iv) letters of credit or similar instruments serving a similar function
issued or accepted by banks and other institutions for the account of the
Company;

 

(d)          the Company shall fail to observe or perform any covenant or
agreement contained in this Note (other than Section 4.2) which failure is not
cured, if possible to cure, within ten (10) Business Days after notice to the
Company of such default sent by the Holder or by any other Holder; or

 

(e)          the Company’s notice to the Holder, including by way of public
announcement, at any time, of its inability to comply or its intention not to
comply with proper requests for conversion of this Note into shares of Common
Stock; or

 

(f)          any material representation or warranty made by the Company herein
or in the Subscription Agreement, or in any other offering document shall prove
to have been false or incorrect or breached in a material respect on the date as
of which made.

 

5.2          Any amount of principal of, or interest on this Note which is not
paid when due shall bear interest at the Default Rate (as defined herein) from
the due date thereof until the same is paid. “Default Rate” means a rate of
eighteen percent (18%) per annum, or such lesser rate equal to the highest rate
permitted by applicable law.

 

-10-

 

 

5.3          If any Event of Default shall exist, the Holder may exercise any
right, power or remedy permitted to such Holder by law, and shall have in
particular, without limiting the generality of the foregoing, the right to
declare the entire principal of, and all interest accrued and unpaid on, this
Note then outstanding to be, and this Note shall thereupon become, forthwith due
and payable, without any presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived, and the Company shall forthwith
pay to the Holder such principal and interest.

 

5.4          During the continuance of an Event or Default and irrespective of
whether this Note shall become due and payable pursuant to Section 5.2 and
irrespective of whether the Holder shall otherwise have pursued or be pursuing
any other rights or remedies, the Holder may proceed to protect and enforce its
rights under this Note by exercising such remedies as are available to such
holder in respect thereof under applicable law, either by suit in equity or by
action at law, or both, whether for specific performance of any agreement
contained herein or in aid of the exercise of any power granted herein.

 

5.5          No course of dealing on the part of the Holder nor any delay or
failure on the part of the Holder to exercise any right shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers and
remedies. All rights and remedies of the Holder hereunder and under applicable
law are cumulative to, and not exclusive of, any other rights or remedies the
Holder would otherwise have.

 

6.          Repayment upon Reorganization, Merger, Consolidation or Sales of
Assets. If at any time or from time to time after the date hereof there shall
be: (i) a capital reorganization of the Company (other than by way of a stock
split or combination of shares or stock dividends or distributions provided for
in Section 4), or a merger or consolidation of the Company with or into another
corporation where the holders of outstanding voting securities of the Company
prior to such merger or consolidation do not own over fifty percent (50%) of the
outstanding voting securities of the merged or consolidated entity, immediately
after such merger or consolidation, or (ii) the sale of all or substantially all
of the Company’s properties or assets to any other person (in each case, an
“Organic Change”), then as a part of such Organic Change, the Holder shall have
the right, but not the obligation to demand prepayment of this Note together
with all unpaid accrued interest during the period commencing on the date that
it receives written notice (the “Organic Change Notice”) from the Company that
an Organic Change is contemplated or has occurred and ending on the later of (i)
ten (10) business days after the date of the Organic Change Notice and (ii) the
date on which the Organic Change is consummated.

 

7.          Covenants. For so long as this Note is outstanding, without the
prior written consent of the holders of at least a majority of the aggregate
principal amount of the Notes (the “Required Note Holders”):

 

(a)          The Company shall not create, incur, assume or suffer to exist, any
indebtedness, contingent and otherwise, which should, in accordance with
generally accepted accounting principles consistently applied, be classified
upon the Company’s balance sheet as liabilities and which would be senior or
pari passu in right of payment to this Note, except for: (i) secured or
unsecured debt issued to a bank or financial institution on commercially
reasonable terms, or (ii) any other debt not to exceed $5 million, individually,
or in the aggregate.

 

-11-

 

 

(b)          The Company shall, and shall cause each of its subsidiaries to,
comply with all laws and duly observe and conform in all material respects to
all valid requirements of governmental authorities relating to the conduct of
its business or to its properties or assets.

 

(c)          The Company shall not, and shall not permit its subsidiaries to,
engage in any transactions with any officer, director, employee or any Affiliate
of the Company, including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $50,000, other than: (i) for payment of reasonable salary for services
actually rendered, as approved by the Board of Directors of the Company as fair
in all respects to the Company, (ii) reimbursement for expenses incurred on
behalf of the Company (iii) transactions and written arrangements in existence
on the date of the initial issuance of this Note, and any amendments,
modifications, cancellations, terminations, limitations and waivers approved by
a majority of the independent disinterested directors of the Company.

 

(d)          The Company shall not, and shall not permit any subsidiary to: (i)
declare or pay any dividends or make any distributions to any holder(s) of
Common Stock or such subsidiaries (other than dividends and distributions from a
subsidiary to the Company) or (ii) purchase or otherwise acquire for value,
directly or indirectly, any shares or other equity security of the Company,
other than the Notes or Warrants.

 

8.          Interpretation of this Note

 

8.1          Where any provision herein refers to action to be taken by any
person, or which such person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such person,
including actions taken by or on behalf of any partnership in which such person
is a general partner.

 

8.2          (a) The titles of the Sections of this Note appear as a matter of
convenience only, do not constitute a part hereof and shall not affect the
construction hereof. The words “herein,” “hereof,” “hereunder” and “hereto”
refer to this Note as a whole and not to any particular Section or other
subdivision. References to Annexes and Sections are, unless otherwise specified,
references to Sections of this Note. References to Annexes and Schedules are,
unless otherwise specified, references to Schedules attached to this Note.

 

(b)          Each covenant contained herein shall be construed (absent an
express contrary provision herein) as being independent of each other covenant
contained herein, and compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with one or more
other covenants.

 

-12-

 

 

8.3          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CHOICE
OF LAW RULES WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION. IN ADDITION, THE PARTIES HERETO SELECT, TO THE EXTENT THEY MAY
LAWFULLY DO SO, THE INTERNAL LAWS OF THE STATE OF NEW YORK AS THE APPLICABLE
INTEREST LAW.

 

9.          Miscellaneous

 

9.1          Nothing contained in this Note shall be construed as conferring
upon the Holder or any other person the right to vote or to consent or to
receive notice as a stockholder in respect of meetings of stockholders for the
election of directors of the Company or any other matters or any rights
whatsoever as a stockholder of the Company; and no dividends or interest shall
be payable or accrued in respect of this Note or the interest represented hereby
or the Conversion Shares obtainable hereunder until, and only to the extent
that, this Note has been converted.

 

9.2          All communications under this Note shall be in writing and shall be
delivered either by nationwide overnight courier, by facsimile transmission
(confirmed by delivery by nationwide overnight courier sent on the day of the
sending of such facsimile transmission) or electronic delivery (if the Holder
has provided an email address). Communications to the Company shall be addressed
as set forth on Annex 1, or at such other address of which the Company shall
have notified the Holder. Communications to the Holder shall be addressed as set
forth on Annex 1, or at such other address of which such Holder shall have
notified the Company (and the Company shall record such address in the register
for the registration and transfer of this Note). Any communication addressed and
delivered as herein provided shall be deemed to be received when actually
delivered to the address of the addressee (whether or not delivery is accepted)
or received by the telecopy machine of the recipient. Any communication not so
addressed and delivered shall be ineffective. Notwithstanding the foregoing
provisions of this Section 9.2, service of process in any suit, action or
proceeding arising out of or relating to this Note or any transaction
contemplated hereby, or any action or proceeding to execute or otherwise enforce
any judgment in respect of any breach hereunder or under any document hereby,
shall be delivered in the manner provided in Section 9.5(c).

 

9.3          The provisions hereof are intended to be for the benefit of the
Holder, from time to time, of this Note, and shall be enforceable by any such
Holder whether or not an express assignment to such Holder of rights hereunder
shall have been made by the payee or his successors or assigns. In the event
that the payee named herein transfers or assigns less than all of this Note, the
term “Holder” as used herein shall be deemed to refer to the assignor and
assignee or assignees hereof, collectively, and any action permitted to be taken
by the Holder hereunder shall be taken only upon the consent or approval of
persons comprising the Holder that own that percentage interest in the principal
amount of this Note as shall be designated by the payee named herein at the time
of such assignment.

 

9.4          (a) This Note may be amended, and the observance of any term hereof
may be waived, with (and only with) the written consent of the Company and the
Holder.

 

-13-

 

 

(b)          Any amendment or waiver consented to as provided in this Section
9.4 shall be binding upon the then current Holder and upon each future holder of
this Note and upon the Company whether or not this Note shall have been marked
to indicate such amendment or waiver. No such amendment or waiver shall extend
to or affect any obligation, covenant, agreement, Default or Event of Default
not expressly amended or waived or impair any right consequent thereon.

 

9.5          (a) THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR TRANSACTIONS
CONTEMPLATED HEREBY.

 

(b)          ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
NOTE OR TRANSACTIONS CONTEMPLATED HEREBY OR ANY ACTION OR PROCEEDING TO EXECUTE
OR OTHERWISE ENFORCE ANY JUDGMENT IN RESPECT OF ANY BREACH UNDER THIS NOTE MAY
BE BROUGHT BY SUCH PARTY IN ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK, NEW
YORK, OR ANY NEW YORK STATE COURT LOCATED IN NEW YORK, NEW YORK AS SUCH PARTY
MAY IN ITS SOLE DISCRETION ELECT, AND BY THE EXECUTION AND DELIVERY OF THIS
NOTE, THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE
NON-EXCLUSIVE IN PERSONAM JURISDICTION OF EACH SUCH COURT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES AND AGREES NOT TO ASSERT IN ANY PROCEEDING
BEFORE ANY TRIBUNAL, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT
IT IS NOT SUBJECT TO THE IN PERSONAM JURISDICTION OF ANY SUCH COURT. IN
ADDITION, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
NOTE OR TRANSACTION CONTEMPLATED HEREBY BROUGHT IN ANY SUCH COURT, AND HEREBY
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)          EACH PARTY HERETO IRREVOCABLY AGREES THAT PROCESS PERSONALLY SERVED
OR SERVED BY U.S. EXPRESS, REGISTERED OR CERTIFIED MAIL OR BY NATIONWIDE
OVERNIGHT COMMERCIAL COURIER OR DELIVERY SERVICE AT THE ADDRESSES PROVIDED
HEREIN FOR NOTICES SHALL CONSTITUTE, TO THE EXTENT PERMITTED BY LAW, ADEQUATE
SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS NOTE OR TRANSACTION CONTEMPLATED HEREBY, OR ANY ACTION OR PROCEEDING TO
EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT IN RESPECT OF ANY BREACH HEREUNDER.
RECEIPT OF PROCESS SO SERVED SHALL BE CONCLUSIVELY PRESUMED AS EVIDENCED BY A
DELIVERY RECEIPT FURNISHED BY THE UNITED STATES POSTAL SERVICE OR ANY COMMERCIAL
DELIVERY SERVICE.

 

-14-

 

 

(d)          NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF
ANY HOLDER OF THIS NOTE TO SERVE ANY WRITS, PROCESS OR SUMMONSES IN ANY MANNER
PERMITTED BY APPLICABLE LAW OR TO OBTAIN JURISDICTION OVER THE COMPANY IN SUCH
OTHER JURISDICTION, AND IN SUCH OTHER MANNER, AS MAY BE PERMITTED BY APPLICABLE
LAW.

 

-15-

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered by one of its duly authorized officers or representatives.

 

  BOOMERANG SYSTEMS, INC.       By:       Name:     Title:

 

-16-

 

 

Annex I

 

(1)          If to the Company, to:

Boomerang Systems, Inc.

30B Vreeland Road

Florham Park, New Jersey 07932

Attention: Chief Executive Officer

Telephone No.: (   )

Facsimile No.: (   )

 

(2)If to the payee, to:

 

Attention:

 

Telephone No.: (   )    -

Facsimile No.: (   )    -    

Email:

 

-17-

 

 

[FORM OF ELECTION TO CONVERT]

 

The undersigned hereby elects to exercise its right, pursuant to the 6%
Convertible Promissory Note due [______________], 2017 (the “Note”) of Boomerang
Systems, Inc. (the “Company”) in the outstanding principal amount of $_________,
which Note is tendered herewith, to convert $__________ of the principal amount
outstanding (plus accrued interest thereon) under the Note into
__________________ shares of the common stock $0.001 par value per share of the
Company (the “Shares”), all in accordance with the terms of the Note.

 

The undersigned requests that [the Company credit the undersigned’s or its
designee’s balance account with DTC for such number of shares of Common Stock]
[a Certificate for such Shares be registered in the name of ______________,
whose address is ____________, and that such Certificate be delivered to
________________, whose address is _________________], [and that a replacement
Note in the principal amount of $___________, representing the balance of the
principal amount outstanding thereunder after giving effect to this conversion,
be issued in the amount of $_________ and delivered to ___________, whose
address is ____________].

 

Dated: Signature:       (Signature must conform in all respects to name of    
Holder as specified on the face of the Note.)       (Insert Social Security or
Other   Identifying Number of Holder)           (Address)           (Address)

 

 

 

